Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preisler et al (US 2018/0281701).

As per claim 1 Preisler et al depicts in figure 1 & 4 and discloses: A low-profile, backlit panel assembly for displaying images and/or data within a passenger compartment of a vehicle 10 having a support structure, the assembly comprising { figure 1 }: a substrate panel 20 perforated with a two-dimensional array of closely-spaced holes 50 which extend between front and back surfaces of the panel {figure 4}, the panel being configured to be attached to the support structure; and a plurality of semiconductor-based, lighting devices 26 { [0054] The source of illumination 26 may include an incandescent bulb, a fluorescent bulb, a light emitting diode (LED), a light pipe, an electroluminescent device, a neon or argon bulb or fiber optics.} supported at the back surface of the panel, each of the lighting devices 26 including at least one lighting element, each of the lighting elements being individually addressable to control luminous intensity of the light emitted by the at least one lighting element wherein each of the lighting devices 26 is aligned with one of the holes 50 so that light emitted by each of the lighting devices 26 [0056] The one or more light patterns are visible at the front of the part 12 when natural lighting illuminates the translucent surface finish 36 from the front of the part 12 as is shown in FIG. 2A. The one or more light patterns may be one or more images such as one or more graphic images. The one or more light patterns may be a logo as shown in FIGS. 2A and 2B.} and wherein color of light emitted by each of the lighting devices 26 { [0054] The light source(s) may produce light of any color or from any portion of the light spectrum. } is controlled by controlling the luminous intensity of light emitted by its at least one lighting element. { [0044] As shown in FIG. 5, the part 12 may be electrically connected to a controller 14 which, in turn, is electrically connected or coupled to an electrical system 16 of the vehicle 10. The panel 12 is backlit and may be selectively turned “on” and “off” by the controller 14 which controllably supplies electrical power from the system 16 to the panel 12. }

As per claim 3 Preisler et al discloses: The assembly as claimed in claim 1, wherein each of the lighting devices 26 includes a plurality of multicolored lighting elements and wherein each of the lighting devices 26 includes a control circuit 14 to individually control each of its lighting elements. { [0054] The light source(s) may produce light of any color or from any portion of the light spectrum. & [0044] As shown in FIG. 5, the part 12 may be electrically connected to a controller 14 which, in turn, is electrically connected or coupled to an electrical system 16 of the vehicle 10. The panel 12 is backlit and may be selectively turned “on” and “off” by the controller 14 which controllably supplies electrical power from the system 16 to the panel 12. }

As per claim 4 Preisler et al discloses: The assembly as claimed in claim 1, further comprising at least one lighting display panel on which the lighting devices 26 are mounted. {figure 4}


As per claim 6 Preisler et al discloses: The assembly as claimed in claim 2, wherein the substrate panel 20 is a polymeric panel { [0046] FIGS. 3 and 4 show the multiple layers of the part 12, including a polymeric substrate, generally indicated at 20, a decorative layer, generally indicated at 22, overlying the substrate 20 and a light-transmissive protective layer, generally indicated at 24, overlying and protecting the decorative layer 22} which is concavely molded and wherein the back surface of the panel defines a recess in which the lighting devices 26 are disposed. { figure 5}

As per claim 8 Preisler et al discloses: The assembly as claimed in claim 1, further comprising a continuous membrane 24 of facing material overlying and in contact with the panel, wherein light emitted from each of the lighting devices 26 is transmitted through the membrane 24 to form the image. {figures 3-4}

As per claim 10 Preisler et al discloses: The assembly as claimed in claim 1, wherein the image represents a static scene or object. { figure 2a & 2b }

As per claim 11 Preisler et al discloses: The assembly as claimed in claim 1, wherein the image includes a dynamic or animated image. { To be given patentable weight, the printed matter and associated
product must be in a functional relationship. A functional relationship can be found where the printed
matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). With respect to a dynamic or animated image, no functional relationship exists between the claimed product.  Therefore, no patentable weight is given tothat claimed limitation.} 

As per claim 12 Preisler et al discloses: The assembly as claimed in claim 3, wherein each control circuit 14 controls the color of the light emitted by its lighting device. 26 { [0054] The light source(s) may produce light of any color or from any portion of the light spectrum. }

As per claim 13 Preisler et al discloses: The assembly as claimed in claim 3, wherein each control circuit controls the luminous intensity of the light emitted by its lighting device. { [0044] As shown in FIG. 5, the part 12 may be electrically connected to a controller 14 which, in turn, is electrically connected or coupled to an electrical system 16 of the vehicle 10. The panel 12 is backlit and may be selectively turned “on” and “off” by the controller 14 which controllably supplies electrical power from the system 16 to the panel 12. }

As per claim 14 Preisler et al discloses: The assembly as claimed in claim 1, wherein each of the lighting devices 26 is a point light source. {figure 4}

As per claim 15 Preisler et al discloses: The assembly as claimed in claim 1, wherein the image represents vehicle-based information. {figure 2a & 2b}

As per claim 17 Preisler et al discloses: The assembly as claimed in claim 1, wherein the holes 50 are microperforations {Note: the holes are seen to be “mircorperforations” } which are laser-drilled in the panel.  As the claims are directed to an assembly, per se, the method limitations “laser drilled microperforations” only been accorded weight to the extent that it affects the structure of the completed assembly.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “laser drilled microperforations”], and thus product in such claim is unpatentable if it is the same as, or obvious form, In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “laser drilled microperforations”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).

As per claim 18 Preisler et al discloses: The assembly as claimed in claim 8, wherein the membrane 24 provides a background for the image. {figure 2a & 2b}

As per claim 19 Preisler et al depicts in figure 1 & 4 and discloses: A robust, backlit panel assembly for displaying images and/or data within a passenger compartment of a vehicle 10 having a support structure, the assembly comprising {figure 1}: a substrate panel 20 perforated with a two-dimensional array of closely-spaced holes 50 which extend between front and back surfaces of the panel, the panel being configured to be attached to the support structure {figures 3 & 4}; a lighting display panel overlying the back surface of the panel; and a plurality of semiconductor-based, lighting devices 26 mounted on the display panel{ [0054] The source of illumination 26 may include an incandescent bulb, a fluorescent bulb, a light emitting diode (LED), a light pipe, an electroluminescent device, a neon or argon bulb or fiber optics.}, each of the lighting devices 26 including at least one lighting element, each of the lighting elements being individually addressable to control luminous intensity of light emitted by the at least one lighting element wherein each of the lighting devices 26 { [0044] As shown in FIG. 5, the part 12 may be electrically connected to a controller 14 which, in turn, is electrically connected or coupled to an electrical system 16 of the vehicle 10. The panel 12 is backlit and may be selectively turned “on” and “off” by the controller 14 which controllably supplies electrical power from the system 16 to the panel 12. holes 50 so that light emitted by each of the lighting devices 26 travels through its hole to the passenger compartment in the form of a pixel of a two-dimensional image.

As per claim 20 Preisler et al depicts in figure 1 & 4 and discloses: A low-profile, backlit panel and control assembly for displaying images and/or data within a passenger compartment of a vehicle 10 having a support structure, the assembly comprising { figure 1}: a substrate panel 20 perforated with a two-dimensional array of closely-spaced holes 50 which extend between front and back surfaces of the panel, the panel being configured to be attached to the support structure { figures 3-4}; a plurality of semiconductor-based, lighting devices 26 { [0054] The source of illumination 26 may include an incandescent bulb, a fluorescent bulb, a light emitting diode (LED), a light pipe, an electroluminescent device, a neon or argon bulb or fiber optics.} supported at the rear surface of the panel, each of the lighting devices 26 including at least one lighting element, each of the lighting elements being individually addressable to control luminous intensity of light emitted by the at least one lighting element wherein each of the lighting devices 26 is aligned with one of the holes 50 so that light emitted by each of the lighting devices 26 travels through its hole to the passenger compartment in the form of a pixel of a two-dimensional image; and a controller to individually control each lighting element of the lighting devices 26. { [0044] As shown in FIG. 5, the part 12 may be electrically connected to a controller 14 which, in turn, is electrically connected or coupled to an electrical system 16 of the vehicle 10. The panel 12 is backlit and may be selectively turned “on” and “off” by the controller 14 which controllably supplies electrical power from the system 16 to the panel 12. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler et al (US 2018/0281701).

As per claim 2 Preisler et al discloses: The assembly as claimed in claim 1, wherein the panel comprises a microperforated panel 22.  Regarding claim 2 Preisler et al is silent as to: the microperforations 40 being spaced between about 0.05 mm and 6 mm apart.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the microperforations of Preisler et al are spaced between about 0.05 mm and 6 mm apart.  The rationale is as follow: the purpose of the microperforations is to allow light to travel through the panel.  The microperforaiton need not be spaced between about 0.05 mm and 6 mm apart.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that microperforations are spaced between about 0.05 mm and 6 mm 
	
As per claim 5 Preisler et al discloses: The assembly as claimed in claim 4, wherein each of the lighting display panels comprises a Regarding claim 5 Preisler et al is silent as to: a printed circuit board.  With respect to claim 5:  Official notice is taken of the fact that printed circuit boards are notoriously old and well known in the electrical assembly art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the assembly of Preisler et al with a printed circuit as taught in the art .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a printed circuit board in an assembly to house lighting and circuits and controllers for the lighting eliminating the need for wires thereby provide a compact robust assembly.

	
As per claim 7 Preisler et al discloses: The assembly as claimed in claim 6, wherein the substrate panel 20 is a[0048] The protective layer 24 may be a clear top coat layer as overlying and protecting the decorative layer. The layer 24 may be a transparent or translucent plastic such as polycarbonate, acrylic, ABS, plexi-glass, lexant; polypropylene, poly(methyl methacrylate), thermoplastic urethane, polyester, copolyester alloy, cyclic olefin copolymer, poly-4-methyl-1-pentene, polysulphone, allyl diglycol carbonate, allyl ester, styrene-acrylonitrile, polystyrene, polyvinyl chloride and blends, alloys and combinations thereof. }.  Regarding claim 7 Preisler et al is silent as to: thermoplastic panel.  With respect to claim 7: thermoplastic is a notoriously old and well known material and Preisler et al utilizes this material, albeit not in the panel.



	

As per claim 9. Preisler et al discloses: The assembly as claimed in claim 8, wherein the facing material includesholes 50 at the front surface of the panel.  Regarding claim 9 Preisler et al is silent as to: leather.  With respect to claim 9: Official notice is taken of the fact that leather is a notoriously old and well known material in assemblies used in cars.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the assembly, used in a car, of Preisler et al with a leather facing material as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an assembly, used in a car, with leather facing material so as to provide an luxurious interior in the car’s passenger’s compartment.

As per claim 16 Preisler et al discloses: The assembly as claimed in claim 3, wherein each of the lighting elements of at least one of the lighting devices 26 is controlled by its control circuit 14 so that its associated image appears to  Regarding claim 16 Preisler et al discloses: an image With respect to claim 16:  Official notice is taken of the fact an image that appears to scintillate or flash is notoriously old and well known in the lighting assembly art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the lighting assembly of Preisler et al with an image that appears to scintillate or flash as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an image that appears to scintillate or flash as to bring attention to the image and/or provide an aesthetically pleasing image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd